Citation Nr: 0728665	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  96-27 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for paralumbar myositis 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for generalized 
arthralgia to include as due to an undiagnosed illness.

6.  Entitlement to service connection for shortness of breath 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a gastrointestinal 
(GI) disorder claimed as stomach trouble, diarrhea and 
constipation, to include as due to an undiagnosed illness.

8.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left fifth toe prior to 
February 22, 2006.

9.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left fifth toe from February 
22, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served with the Puerto Rico Army National Guard 
from 1980 to 1994.  He was called to active duty from 
November 1990 to June 1991, which included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Thereafter, the veteran had subsequent National Guard 
service.  

His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since August 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In October 2004, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran does not have PTSD due to a verified 
inservice stressor.

3.  The veteran is currently diagnosed as having depressive 
disorder, not otherwise specified, which is attributable to 
service.  

4.  The veteran is currently diagnosed as having paralumbar 
myositis, which is due to degenerative joint disease; 
degenerative joint disease and paralumbar myositis are not 
attributable to service nor was degenerative joint disease 
manifest within one year of active duty service separation.  

5.  The veteran has joint pain, which was initially shown 
several years after his separation from service in the 
Persian Gulf and is not compensably disabling; his right hip 
tendinitis is not attributable to service.

6.  The veteran has generalized arthralgia, which was 
initially shown several years after his separation from 
service in the Persian Gulf, and is not attributable to 
service.  

6.  The veteran does not currently have shortness of breath 
to include or any respiratory disorder.

7.  The veteran has irritable bowel syndrome which was 
initially manifest several years after his separation from 
service in the Persian Gulf, and is not attributable to 
service.

8.  Prior to February 2, 2006, the veteran's residuals of a 
fracture of the left fifth toe are not objectively shown to 
be productive of a moderate foot injury.

9.  From February 22, 2006, the veteran's residuals of a 
fracture of the left fifth toe is not objectively shown to be 
productive of a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  Service connection for PTSD to include as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1117, 1118, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(f), 3.317, 4.125 (2006).

2.  Service connection for depressive disorder, not otherwise 
specified, is warranted.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2006).

3.  Service connection for paralumbar myositis to include as 
due to an undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1117, 1118, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

4.  Service connection for joint pain to include as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1117, 1118, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

5.  Service connection for generalized arthralgia to include 
as due to an undiagnosed illness is not warranted.  38 
U.S.C.A. §§ 101, 106, 1101, 1110, 1117, 1118, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

6.  Service connection for shortness of breath and/or a 
respiratory disability to include as due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1117, 1118, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2006).

7.  Service connection for a GI disorder including irritable 
bowel syndrome to include as due to an undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1117, 
1118, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2006).

8.  The criteria for a compensable rating for residuals of a 
fracture of the left fifth toe prior to February 22, 2006, 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2006).

9.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left fifth toe from February 
22, 2006, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCA letters dated in June 2003, November 2004 and in February 
2006, cumulatively satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letters were not sent prior to the initial 
adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in August 2006.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 
2007); see also Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May. 16, 2007).  In this case, the claimant was allowed 
a meaningful opportunity to participate in the adjudication 
of the claims.  Thus, even though the initial VCAA notice 
came after the initial adjudication, there is no prejudice to 
the claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in December 1994, 
May 1997, February 2006, and March 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected fracture of the 
left fifth toe  since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The  VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

To the extent that the Board has concluded that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  To the extent that depressive 
disorder, not otherwise specified, is being granted, the 
appropriate rating and effective date matters will be address 
on implementation by the agency of original jurisdiction.  

Background

On a March 1980 National Guard examination, the veteran's 
lungs and chest were normal, spine and musculoskeletal system 
were normal, upper and lower extremities were normal, abdomen 
and viscera were normal, and psychiatric system was normal.  

In June 1983, the veteran had tachycardia after exercises.  
His chest was clear to percussion and auscultation.  The 
diagnosis was anxiety reaction.  

On an August 1984 periodic examination, the veteran's lungs 
and chest were normal, spine and musculoskeletal system were 
normal, upper and lower extremities were normal, abdomen and 
viscera were normal, and psychiatric system was normal.  

On a July 1988 periodic examination, the veteran's lungs and 
chest were normal, spine and musculoskeletal system were 
normal, upper and lower extremities were normal, abdomen and 
viscera were normal, and psychiatric system was normal.  

In September 1990, the veteran was seen for a cold.  
Examination of the lungs revealed no rales.  

In December 1990, the veteran complained of abdominal pain 
which was noted to be muscular pain due to overuse.  

In March 1991, the veteran was seen for complaints of chest 
pain after weight lifting.  The cardiovascular structures 
were normal and there was no evidence of spontaneous 
pneumothorax.  The diagnosis was muscle spasm.  X-rays 
revealed rales on the left side.  

On a March 1991 Report of Medical History, the veteran 
reported that he had lameness, back pain, frequent trouble 
sleeping, and nervous trouble.  The veteran explained that he 
had had muscle spasm in his upper back after lifting as well 
as recurrent back pain related to sleeping on a cot.  

The March 1991 separation examination revealed that the 
veteran's lungs and chest were normal, spine and 
musculoskeletal system were normal, upper and lower 
extremities were normal, and abdomen and viscera were normal.  
The examiner noted that the veteran had had nervousness and 
anxiety since he arrived as well as insomnia.  The diagnosis 
was anxiety reaction.  In addition, he had chronic back pain.  

In May 1991, the veteran was seen for complaints of diarrhea 
and stomach pain since the day before.  He was given Imodium.  

In December 1991, the veteran was treated for a depressive 
disorder or psychotic adjustment disorder with depressive 
features.  In January 1992, the veteran was seen for major 
depression with PTSD features.  In November 1992, the veteran 
was seen for PTSD and obsessive compulsive personality 
traits.  In November 1993, it was noted that the veteran had 
PTSD.  From December 1993 to January 1994, the veteran was 
hospitalized for treatment of PTSD.  It was noted hat his 
stressors included multiple family members' deaths as well as 
memories of Kuwait.  On July 5, 1994, it was noted that the 
veteran was in the field area and suddenly, after some 
artillery rounds were fired, he had a nervous breakdown.  The 
veteran related that since returning from the Persian Gulf, 
he had been suffering from serious nervous problems and had 
been hospitalized by VA on multiple occasions.  He had been 
unable to transition back to civilian life.  In August 1994, 
the veteran was admitted to the Psychiatric Intensive Care 
Unit due to PTSD symptoms.  It was recommended that the 
veteran not return to his National Guard unit.  

A November 1994 x-ray of the abdomen (after the veteran 
complained of abdominal pain) was normal. 

In December 1994, the veteran was afforded a VA general 
medical examination.  Since the veteran's return from the 
Persian Gulf, he indicated that he had had arthralgia and was 
also under treatment for PTSD and low back pain.  Currently, 
he complained, in pertinent part, of acute arthralgias, 
diarrhea, food intolerance, episodes of severe constipation, 
and low back pain.  On examination, his state of nutrition 
was satisfactory.  His respiratory system revealed 
symmetrical chest expansion, free airways, and lungs clear to 
auscultation and percussion.  His digestive system was also 
normal.  He had a soft, depressible abdomen which was 
nontender; there were no palpable masses or visceromegalies.  
The veteran described chronic constipation.  Musculoskeletal 
system revealed generalized arthralgia, pain in the lumbar 
region with muscular spasm with mild levoscoliosis.  The 
diagnoses were PTSD, arthritis and polyarthralgia, paralumbar 
myositis, and severe constipation.  

In February 1995, the veteran complained of gastric 
discomfort, anxiety, insomnia, hearing voices, and angry 
feeling.  The diagnosis was major depression and PTSD by 
history.  

From February to March 1995, the veteran was hospitalized for 
treatment of PTSD.  In addition, he underwent an upper GI 
series and barium enema which revealed a solitary 
diverticulum at the hepatic flexure proximal transverse 
colon.  It was noted that the upper GI was normal.  
Laboratory studies were within normal limits.  

In March 1995, the veteran was afforded a VA examination.  It 
was noted that there was no psychiatric treatment prior to 
service.  The veteran related that he was a practical nurse 
during service in an evacuation hospital unit.  The veteran 
described inservice stress due to the SCUD attacks, chemical 
warfare, as well as constant alert and fear.  He reported 
that they were left without ammunition and that was stressful 
as well as working extra hours.  Since service, the veteran 
had been hospitalized on multiple occasions for psychiatric 
treatment.  The record reflected diagnoses of PTSD and major 
depression.  Currently, he was taking psychiatric medication.  
The veteran did not cooperate with psychological testing.  
His Axis I diagnosis was malingering, his Axis II diagnosis 
was anti-social personality, and his Axis IV diagnosis was 
economic problems.  

On May 24, 1995, the veteran had a nervous breakdown after 
hearing artillery rounds.  The diagnosis was PTSD.  Also, in 
May 1995, a social worker noted that financial limitations 
were a serious stressor in the veteran's family life.  In 
July 1995, the veteran was hospitalized for treatment of 
PTSD.  In August 1995, he was seen for PTSD and depressive 
disorder, not otherwise specified.  The veteran was 
hospitalized from August to September 1995 for PTSD and 
bipolar disorder, in depression phase.  The veteran was 
hospitalized from March to April 1996 for PTSD and 
depression, not otherwise specified.  In May 1996, the 
veteran was treated for PTSD with depression.  

A July 1996 echogram of the abdomen was normal.  

In October 1996, the veteran was hospitalized with a 
diagnosis of atypical depression and borderline personality 
disorder.

Also, in October 1996, the veteran reported abdominal pain.  
However, abdominal testing was negative included an abdominal 
sonogram.  The only positive finding was on the March 1995 
barium enema which revealed a solitary diverticulum at the 
haptic flexure.  

In May 1997, the veteran was afforded a VA general medical 
examination.  It was noted that the veteran had had PTSD 
since 1994 and diverticulosis since 1995.  Currently, the 
veteran reported psychiatric complaints as well as 
constipation.  His weight was within one pound since the last 
examination in 1994.  His respiratory system revealed 
symmetrical chest expansion, free airways, and lungs clear to 
auscultation and percussion.  His digestive system was also 
normal.  He had a soft, depressible abdomen which was 
nontender; there were no palpable masses or visceromegalies.  
There was a history of colon diverticulosis.  Musculoskeletal 
system revealed generalized arthralgia and myalgia.  
Psychiatric evaluation revealed PTSD with depression.  The 
diagnosis was PTSD with depression.  

In June 1997, the veteran was seen by VA for treatment of 
PTSD, recurrent major depressive disorder, rule out bipolar 
disorder.  The veteran reported inservice stressors from the 
Persian Gulf.  

In June 1997, the veteran also reported that he had 
constipation and diarrhea.  It was noted that his nutrition 
intake had improved.  

In May 2000, it was assessed that the veteran had PTSD and a 
bipolar disorder.

In December 2001, the veteran complained of increased 
episodes of shortness of breath.  Also, in December 2001, the 
veteran complained of "general bone pain."  It was noted 
that he had bilateral hand pain and joint pain.  He also 
reported dyspnea on exercise.  The diagnosis was degenerative 
joint disease and dyspnea.  

In July 2003, the veteran was afforded a VA PTSD examination.  
The diagnosis was dysthymic disorder.  It was the board of 
psychiatrists' opinion that the veteran's clinical history 
and mental status examination met the DSM IV criteria for 
dysthymic disorder.  It was noted that signs and symptoms of 
PTSD and a definitely extreme stressor could not be 
identified and the board could not establish a link between a 
stressor and the signs and symptoms of the veteran's mental 
disorder.  

In November 2003, it was noted that the veteran had a past 
medical history of low back pain, depression, and 
diverticulosis.  

In February 2004, it was noted that the veteran had been 
diagnosed as having major depression, bipolar disorder, and 
PTSD.  He was not able to comply with his duties.  It was 
indicated that he was unfit for duty.  

March 2004 records noted that the veteran had bipolar 
disorder and PTSD by history.  Also, in March 2004, the 
veteran reported that he had diarrhea and constipation.  A 
barium enema was not tolerated and the veteran refused any 
invasive procedure due to rectal irritation.  

In June 2004, it was noted that the veteran had cyclothymic 
disorder.  

In February 2006, pursuant to the Board's prior remand, he 
was afforded a VA examination in order to specifically assess 
if he has joint pain as due to an undiagnosed illness.  The 
claims file was reviewed.  It was noted that the service 
medical records were negative for joint pain, other than for 
an ankle sprain.  There was no treatment for any complaints 
of joint pain for several years after service.  Right hip 
tendonitis was diagnosed after service.  Degenerative joint 
disease of the low back was diagnosed after service.  The 
examiner opined that the veteran was diagnosed with arthritis 
in December 1994.  The chronic disability of the low back 
including paralumbar muscle spasm as well as other subjective 
complaints were due to degenerative joint disease, a disease 
entity, and were not related to the veteran's service in the 
Persian Gulf.  

The examiner opined that there was no physical explanation 
for the veteran's subjective complaints in all joints in the 
upper and lower extremities except for the hip, so he has a 
multisymptom illness, as a consequence of his service in the 
Persian Gulf War.  The examiner subsequently indicated that 
although the veteran had generalized arthralgia, the 
generalized arthralgia, although not a diagnosis, was not 
related to service.  

In March 2006, the veteran was afforded a VA examination to 
resolve the nature and etiology of any current psychiatric 
disability.  The claims file was reviewed.  It was noted that 
there currently were no PTSD symptoms reported and there was 
no evidence of a stressor while in military.  The examiner 
indicated that the veteran did not meet the DSM IV criteria 
for PTSD.  The current diagnosis was depressive disorder, not 
otherwise specified.  It was the examiner's opinion that the 
current diagnosis was not the result of military service.  
There was no psychiatric disability shown from November 1990 
to June 1991 and no record of treatment during that time.  

In March 2006, the veteran was afforded a VA digestive 
examination.  The claims file was reviewed.  It was noted 
that in 1991, while in service the veteran started suffering 
severe constipation.  He underwent a barium enema in 1996, 
reported with diverticula.  The veteran related that he 
started with diarrhea episodes, alternative with 
constipation, since then.  The veteran related that he made 
inservice complaints, but since he was a nurse, there were no 
records.  The examiner noted that a review of the service 
medical records was silent for a diagnosis of any GI 
condition.  The March 1991 separation examination was silent 
for any GI complaints.  The November 1994 Persian Gulf 
examination was silent for any GI condition.  The 1994 
general medical examination noted complaints of diarrhea and 
constipation.  This was 3 years after discharge from service.  
The examiner indicated that although the veteran allegedly 
suffered from constipation since being in service in 1991, 
there was no recorded evidence of this allegation.  The file 
showed constipation complaints since 1996 and diarrhea since 
1994, 5 and 3 years, respectively, since he was discharged 
from service.  The veteran reported that he was seen for his 
problems by a private examiner, but there was no record of 
such treatment.  Thus, in view of all mentioned facts and no 
documented evidence of the veteran's GI complaints while in 
service nor afterwards until 1994, it was not at least as 
likely as not that the veteran's irritable bowel syndrome is 
related to his period of service.  

In March 2006, the veteran was afforded a respiratory 
examination.  The claims file was reviewed.  It was noted 
that the service medical records were silent for any report 
of a respiratory condition.  In March 1991, the veteran 
complained of chest pain after heavy lifting.  Physical 
examination yielded a diagnosis was muscle spasms.  The March 
1991 separation examination was negative for any pulmonary 
complaints.  On post-service VA examinations, the veteran did 
not report any pulmonary symptoms.  The veteran reported that 
he was exposed during service to chemicals including 
petroleum fumes and chemical weapons of destruction as well 
as uranium.  Pulmonary function tests were performed which 
were normal.  Likewise, x-rays were normal.  In addition, 
physical examination resulted in a determination that there 
was no evidence of pulmonary disease.  The veteran's 
complaints were more likely related to upper respiratory 
tract sinusitis and rhinitis, by history.  There was no 
objective evidence to sustain the veteran's complaints of 
shortness of breath.  Thus, the veteran's complaint of 
shortness of breath, which was a symptom, not a disease, was 
not at least as likely as not related to the veteran's 
service in South East Asia.  There was no medical indication 
that the veteran was suffering from any chronic respiratory 
disability involving shortness of breath.  



Probative Value of the Evidence

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v. Nicholson, No. 
04-0534 WL 1745833 Vet. App. June 15, 2007). 

In this case, the veteran served as a practical nurse during 
service.  Therefore, not only is he competent to report 
symptoms and simple diagnoses, he also has the medical 
expertise to provide certain medical assessments which are 
not simple.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  A nurse practitioner-such as the veteran-
having completed medical education and training, fits within 
the requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  

However, the Board must still assess the veteran's 
credibility.  See Barr.  

Further, the level of training, education, and experience of 
the person conducting the examination is a factor that, if 
the Board affords more or less weight to the report because 
of that reason, must be thoroughly explained in its decision.  
See Cox v. Nicholson, No. 03-1671 (U.S. Vet. App. Jan. 19, 
2007).  To that end, the veteran has recently been provided 
specialty examinations with regard to his alleged 
psychiatric, musculoskeletal, respiratory, and 
gastrointestinal disabilities.  The examinations were 
conducted in February and March 2006.  They include a 
complete review of the claims file.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that while the veteran is competent to state 
that he has his claimed symptoms and disabilities, the 
medical opinions of the VA examiners who conducted the recent 
VA specialty examinations are more probative.  Their 
probative value is greater as the opinion were based on an 
objective review of the claims file to include commentary by 
the examiners on the veteran's history as well as current 
examinations of the veteran which reflected his current 
medical state and included the appropriate testing.  However, 
with regard to the current psychiatric examination, the Board 
notes that the VA examiner failed to note that the veteran 
had a diagnosis of a psychiatric disability on his March 1991 
separation examination.  Thus, as discussed below, while this 
examination is probative as to the current diagnosis, based 
on mental status examination results, the Board has granted 
service connection for a psychiatric disability based on the 
record to include the veteran's statements.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

This includes injuries or diseases incurred during active 
duty for training (ADT), or injuries suffered during inactive 
duty training (IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training that each Reservist or National Guardsman 
must perform each year.  It can also refer to the Reservist's 
or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

The veteran only had active duty from November 1990 to June 
1991.  Thus, in order to warrant service connection based on 
the other periods, disabilities must have resulted from 
injury while on IDT or injury or injuries or disease while on 
ADT.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Persian Gulf Law and Regulation

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.

PTSD

The VA medical records contain diagnoses of PTSD; depressive 
disorder, cyclothymic disorder, bipolar disorder, dysthymic 
disorder, and an anxiety disorder.

PTSD is a diagnosed illness.  Thus, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

Further, to warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 
C.F.R. § 4.125(a), and follow the DSM-IV.  Moreover, the 
diagnosis of PTSD must be based on demonstrated combat status 
or on verified stressors.  And, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service. 

There is conflicting evidence as to whether the veteran 
definitively has PTSD.  In order to resolve whether the 
veteran currently has PTSD, the veteran was specifically 
provided a VA examination in March 2006.  The VA examiner 
resolved that the veteran did not meet the DSM IV criteria 
for PTSD due to lack of inservice stressor and particularly 
there were no current symptoms of PTSD.  

The Board recognizes that the veteran has in the past been 
diagnosed as having PTSD.  However, the veteran was 
specifically evaluated to determine if he currently has PTSD.  
It was determined in March 2006 that he does not have PTSD.  
The veteran currently has a depressive disorder, not 
otherwise specified.  He does not have a current diagnosis of 
PTSD, which is a required element for service connection.  38 
C.F.R. § 3.304(f).

The most probative evidence establishes that the veteran does 
not currently have PTSD.  Absent a current diagnosis, service 
connection is not warranted.


Psychiatric Disorder, other than PTSD

The veteran has been variously diagnosed as having depressive 
disorder, cyclothymic disorder, bipolar disorder, dysthymic 
disorder, and anxiety disorder.  All of these disorders are 
"diagnosed," rather than undiagnosed, illnesses.  Thus, the 
Persian Gulf War presumption of service connection does not 
apply.  See VAOPGCPREC 8-98.  

The veteran was diagnosed with anxiety reaction while serving 
on IDT in the 1980's.  However, anxiety reaction is a 
disease, not an injury.  

There were was no treatment or diagnosis of any psychiatric 
disorder during the veteran's period of active duty.  
However, on his separation examination in March 1991, the 
veteran was again diagnosed as having anxiety reaction on his 
separation examination.

On VA examination in March 2006, the VA examiner indicated 
that the veteran's currently diagnosed depressive disorder, 
not otherwise specified, was not related to service.  The 
examiner indicated that there was no psychiatric disability 
shown from November 1990 to June 1991 and no record of 
treatment during that time.  However, on his March 1991 
separation examination, the examiner noted that the veteran 
had had nervousness and anxiety since he arrived as well as 
insomnia and he diagnosed the veteran has having anxiety 
reaction.  The examiner did not address this information.  

Thereafter, the veteran continued to have psychiatric 
problems as the record is replete with complaints, treatment, 
findings, and diagnoses.  

The VA examiner's opinion regarding current diagnosis is 
probative as he examined the veteran and performed a mental 
status examination.  However, with regard to etiology, the 
examiner did not address the inservice diagnosis and 
continuity of symptomatology thereafter.  Accordingly, in 
affording the veteran all reasonable doubt and recognizing 
his own medical expertise as a practical nurse, the Board 
finds that service connection for a psychiatric disability, 
currently diagnosed as depressive disorder, not otherwise 
specified, is warranted.  


Paralumbar Myositis

On his March 1991 separation examination, the veteran 
reported back pain.  However, his physical examination of the 
spine was normal.  The veteran was initially diagnosed as 
having paralumbar myositis on a December 1994 VA general 
medical examination.  On VA examination in February 2006, the 
veteran was diagnosed as having paralumbar myositis which was 
attributable to the known diagnosis of degenerative joint 
disease.  Thus, the Persian Gulf War presumption of service 
connection does not apply.  See VAOPGCPREC 8-98.  

There was no back injury or disease during active service or 
ADT.  There was no back injury during any period of IDT.  
There was no record of a diagnosis of a back disability 
during service.  The service records are negative in that 
regard.  Rather, the record reflects that over three years 
after the veteran was separated from active duty, he reported 
back pain which the most probative evidence of record 
establishes is due to degenerative joint disease.  
Degenerative joint disease was not initially manifest during 
active duty or within one year thereof.  The March 1991 
separation examination was normal with regard to the spine 
and the records dated within one year of that examination do 
not reflect any manifestations of degenerative joint disease.  
Further, as noted, the veteran did not injure his low back 
during any period of service.  

The VA examiner indicated that degenerative joint disease was 
diagnosed post-service on the December 1994 examination.  The 
examiner opined that the veteran's chronic disability of the 
low back including paralumbar muscle spasm as well as other 
subjective complaints were due to degenerative joint disease, 
a disease entity, and were not related to the veteran's 
service in the Persian Gulf.  As noted, this evidence is the 
most probative of record.  Accordingly, service connection is 
not warranted.  


Joint Pain

Joint pain is not a disease entity, it is a symptom.  In 
February 2006, the examiner opined that there is "no 
physical explanation of his subjective complaints in all 
joints in the upper and lower extremities except for a right 
hip, so he has a multisymptom illness, as a consequence of 
his service in the Persian Gulf War."  

At this juncture, the Board notes that 38 C.F.R. § 
3.317(a)(ii)(b) provides that signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include joint pain 
(enumerated as number 5 on the list).  However, 38 C.F.R. § 
3.317 (a)(ii) states that the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology that was 
characterized by overlapping symptoms and signs such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  

The veteran complains of joint pain.  Although the joint pain 
may be present in more than one joint, it is actually 
considered one symptoms as set forth in 38 C.F.R. § 
3.317(a)(ii)(b).  Thus, while the VA examiner identified it 
as a "multisymptom illness," it is considered one symptom 
under the pertinent regulation.  Also under VA regulation, a 
"multisymptom illness" is actually a diagnosed illness, 
such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  

The veteran is this case has one symptom, joint pain, which 
does not come within the definition of "multisymptom 
illness," regardless of such a characterization on 
examination.  

The examiner indicated that the joint pain was related to the 
veteran's Persian Gulf service, however, the examiner placed 
the date of onset in 1994 or 1995, which was several years 
after the veteran's service in the Persian Gulf ended in 
March 1991.  Therefore, the joint pain must be to a degree of 
10 percent or more per the applicable VA regulation.  A 
review of the February 2006 examination shows evaluation of 
the upper and lower extremities.  The veteran's right hip 
disability was attributed to a known diagnosis and was not 
related by the examiner to service.  With regard to the other 
areas, the veteran exhibited range of motion within normal 
limits.  Examination of the hips, knees, ankles, wrist, 
elbows, and shoulders was all negative.  Thus, although the 
veteran complaints of joint pain, no limitation of motion, 
painful motion, or other compensable functional impairment 
was shown on objective examination.  

Therefore, since the veteran does not have joint pain to a 
degree of 10 percent or more, service connection based on the 
Persian Gulf presumption is not warranted.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

Direct service connection is not warranted as the veteran's 
complaints of joint pain are not a diagnosed disease entity.  

The veteran's right hip has tendinitis.  This is the only 
diagnosed disability with regard to claimed joints affected 
by purported joint pain.  There is no evidence that the right 
hip was injured during any period of service.  There is no 
evidence of right hip disease during active duty or ADT.  The 
veteran's inservice examinations were all normal with regard 
to the right hip.  The VA examiner in February 2006 did not 
comment whether this tendinitis was manifest initially during 
service or otherwise with regard to service.  However, the 
normal examinations are nevertheless probative.  The medical 
evidence shows that tendinitis was not initially manifest 
during active duty, within one year thereof and was not 
manifest during any ADT period.  To the extent that the 
veteran may contend otherwise, he is not credible as the 
documentary record is contradictory to any other conclusion 
and the normal examinations outweigh assertions to the 
contrary.  See Barr.  

Therefore, service connection is not warranted for joint pain 
based on the Persian Gulf presumption or on the basis of 
direct service connection.  


Generalized Arthralgias

The service medical records do not reflect any complaints or 
notations describing arthralgia.  Post-service, on the 
December 1994 VA examination, an evaluation of the 
musculoskeletal system revealed generalized arthralgia.  The 
same was shown on the May 1997 VA examination.  

On the February 2006 VA examination, the examiner opined that 
although the veteran had generalized arthralgia, the 
generalized arthralgia, noted to not be a diagnosis, was not 
related to service.  

There is no record of arthralgia during Persian Gulf service.  
More than 3 years later, generalized arthralgia was shown on 
examination and has continued to have been shown on 
subsequent examinations.  However, the most probative 
evidence of record establishes that it is not related to the 
veteran's service.  

In sum, arthralgia did not become manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Current 
VA examination, as noted above, revealed normal joint 
examinations (other than right hip tendinitis as previously 
discussed) and showed that arthralgia is not manifest to a 
degree of 10 percent or more as the pertinent examinations 
were normal.  The most probative medical evidence establishes 
that current generalized arthralgia is not related to the 
veteran's Persian Gulf service.  Thus, service connection 
based on the Persian Gulf presumption is not warranted.  

With respect to direct service connection, "arthralgia" is 
defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 
321, 322 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  Pain cannot be compensable 
in the absence of proof of an in- service disease or injury 
to which the current pain can be connected by medical 
evidence.  See Sanchez-Benitez, supra.  Such a "pain alone" 
claim must fail when there is no sufficient factual showing 
that the pain derives from an inservice disease or injury.  
Id.  In the absence of proof of a present disability, there 
can be no valid claim or the grant of the benefit.  Rabideau.  
Arthralgia is not a disease entity.  Absent a current 
diagnosis, service connection on a direct basis is not 
warranted.


Shortness of Breath/Respiratory Disability

In March 1991, the veteran was seen for complaints of chest 
pain after weight lifting.  However, the pain was muscular in 
nature, not respiratory.  The March 1991 separation 
examination revealed that the veteran's lungs and chest were 
normal.


In December 1994 and May 1997, the veteran did not complain 
of shortness of breath on examinations nor was any shortness 
of breath demonstrated objectively.  The veteran was not 
diagnosed as having any respiratory disability.  

In March 2006, the veteran was afforded a respiratory 
examination.  Pulmonary function tests, x-rays, and physical 
examination were all normal.  The examiner opined that the 
veteran's report of shortness of breath were more likely 
related to upper respiratory tract sinusitis and rhinitis, by 
history.  Currently, there was no objective evidence to 
sustain the veteran's complaints of shortness of breath.  
Thus, the veteran's complaint of shortness of breath, which 
was a symptoms, not a disease, was not at least as likely as 
not related to the veteran's service in South East Asia.  
There was no medical indication that the veteran was 
suffering from any chronic respiratory disability involving 
shortness of breath.  

Since the veteran does not have shortness of breath, this 
symptom is not subject to the Persian Gulf presumption.  
Likewise, as the veteran does not have a respiratory 
disability, he has no current diagnosis.  As such, there is 
no basis for direct service connection.  Accordingly, service 
connection is denied on both bases.  


GI Complaints/GI disability

Following the veteran's March separation from active duty, 
the veteran complained of diarrhea and stomach pain in May 
1991.  That was an isolated report.  Thereafter, the veteran 
did not make any other complaints until 1994.  Since 1994, 
the veteran made essentially continuous complaints of 
diarrhea.  He also began complaining of constipation.  
However, physical examinations and testings, including an 
upper GI series, echogram, abdominal sonogram, and x-rays 
were normal.  The only testing with a positive finding was a 
February 1995 barium enema which revealed a solitary 
diverticulum at the hepatic flexure proximal transverse 
colon.  

In order to resolve the current nature of any GI complaints 
and/or diagnosis, the veteran was examined in March 2006.  
The examiner indicated that although the veteran allegedly 
suffered from constipation since being in service in 1991, 
there was no recorded evidence of this allegation.  The file 
showed constipation complaints since 1996 and diarrhea since 
1994, 5 and 3 years, respectively, since he was discharged 
from service.  In view of all mentioned facts and no 
documented evidence of the veteran's GI complaints while in 
service nor afterwards until 1994, the examiner opined that 
it was not at least as likely as not that the veteran's 
irritable bowel syndrome is related to his period of service.  

In sum, the veteran currently has irritable bowel syndrome, 
which is a chronic multisymptom illness, for Persian Gulf 
presumptive purposes.  However, this was not demonstrated 
during Persian Gulf service.  Further, the VA examiner opined 
that it was not as likely as not the result of service.  The 
veteran has made periodic GI complaints, however, those 
associated with the currently diagnosed irritable bowel 
syndrome were first made on a continuous basis 3-5 years 
after the veteran's separation from service.  

In light of the most probative medical evidence establishing 
that currently diagnosed irritable bowel syndrome is not 
related to service, the Board finds that service connection 
is not warranted on either a presumptive basis per 38 C.F.R. 
§ 3.317(c)(1) or direct basis due to most probative evidence 
showing that it is not etiologically related to service.  
Further, there is no probative evidence that irritable bowel 
syndrome was initially manifest during a period of ADT nor 
does the veteran assert such was the case.  


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In this case, a staged rating is appropriate.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In an August 1995 rating decision, service connection was 
granted for left 5th toe fracture and a non-compensable 
rating was assigned July 27, 1994.  

In December 1994, the veteran was afforded a VA general 
medical examination.  With regard to his left foot, it was 
noted that the left toe fracture was well-healed.  X-rays 
revealed a healed fracture of the proximal phalanx of the 5th 
toe.  In May 1997, another VA general medical examination was 
conducted.  Again, it was noted that the fracture was well-
healed.  

In February 2006, the veteran was afforded a VA feet 
examination.  At that time, the veteran reported left 5th toe 
pain with radiation to the ankle as well as numbness and 
cramps of the plantar aspect of the left foot.  It was noted 
that the veteran was taking Panadol with partial relief.  
Certain activities such as going up and down stairs and 
driving in a standard gear car precipitated the pain.  The 
veteran reported that he was able to stand for 15-30 minutes 
and was unable to walk more than a few yards.  He used 
orthotics in his shoes.  Tenderness, swelling, heat, redness, 
stiffness, fatigability, weakness, and pain were reported by 
the veteran.  There was no spasm.  The veteran did not have 
lack of endurance or incoordination.  There was toe deformity 
and calluses.  

On physical examination, there was no abnormal motion, 
crepitus, edema, effusion, fatigability, instability, mass, 
muscle atrophy, painful motion, redness, spasm, heat, 
weakness, or incoordination.  There was moderate tenderness.  
The veteran's gait was normal and his circulation was normal.  
There was no evidence of abnormal weight bearing.  There was 
no flatfoot deformity, hallux valgus, hammertoes, or pes 
cavus.  There was bony deformity of the proximal phalanx of 
the 5th toe.  The left 5th toe was able to move from zero to 5 
degrees, but there was pain beginning at zero degrees.  

The diagnosis was healed fracture of the proximal phalanx of 
the left 5th toe.  It was noted that this disability 
negatively impacted physically demanding activities.  

In an August 2006 rating decision, a 10 percent rating was 
assigned effective February 22, 2006, the date of the VA 
examination.  

The veteran's residuals of a fracture of the left 5th toe 
disability is rated on the basis of foot injury under 
Diagnostic Code 5284.  Under Diagnostic Code 5284 (relating 
to other foot injuries), a 10 percent rating contemplates 
moderate impairment, a 20 percent contemplates moderately 
severe impairment, and a 30 percent rating contemplates 
severe impairment.  With actual loss of the use of the foot, 
a 40 percent rating is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a noncompensable evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.


Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left fifth toe prior to 
February 22, 2006

The veteran was assigned a non-compensable rating because the 
record reflected that his left 5th toe disability was 
essentially asymptomatic prior to the February 2006 VA 
examination.  A review of the record does not reflect any 
complaints made by the veteran regarding his left 5th toe nor 
were there any current symptoms demonstrated in the VA 
clinical records and VA examinations dated from the effective 
date of service connection, July 27, 1994, to the date of the 
recent VA examination.  Moderate impairment was not 
exhibited.  

The veteran was a practical nurse during service; thus, he 
has medical expertise.  In addition, he is competent to 
report pain and other symptoms.  

The veteran was examined and treated on numerous occasions 
during the pertinent period of time.  However, the record is 
devoid of complaints during the pertinent period of time.  
Thus, any current report by the veteran to the contrary is 
not credible because it contradicts what was reported by him 
or the lack thereof in the record.  The veteran's credibility 
is a factual determination for the Board.  

Accordingly, the preponderance of the evidence is against a 
compensable disability rating for the veteran's residuals of 
a fracture of the left 5th toe prior to February 22, 2006.


Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left fifth toe from February 22, 2006

The February 2006 VA examination report showed that the 
veteran's left 5th toe is symptomatic and productive of 
painful motion, tenderness, and bony deformity of the 
proximal phalanx. 

 The veteran has been assigned a 10 percent rating based on 
moderate impairment.  A 20 percent contemplates moderately 
severe impairment.  

The veteran does not have a moderately severe left foot 
disability.  Only his left 5th toe is affected.  He does not 
have abnormal motion, crepitus, edema, effusion, 
fatigability, instability, mass, muscle atrophy, painful 
motion, redness, spasm, heat, weakness, or incoordination.  
The veteran's gait and weight bearing as well as circulation 
are all normal.  

Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a fracture of the left 5th toe from February 22, 
2006.



ORDER

Service connection for PTSD is denied.  

Service connection for depressive disorder, not otherwise 
specified, is granted.  

Service connection for paralumbar myositis is denied.  

Service connection for joint pain is denied.  

Service connection for generalized arthralgia is denied.  

Service connection for shortness of breath and/or a 
respiratory disability is denied.  

Service connection for a GI disorder including irritable 
bowel syndrome is denied.  

Entitlement to a compensable rating for residuals of a 
fracture of the left fifth toe prior to February 22, 2006, is 
denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left fifth toe from February 22, 2006, 
is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


